DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This initial written action is responding to the communication dated on 08/11/2020.
Claims 1-20 are submitted for examination.
Claims 1-20 are pending.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
This application filed on August 11, 2020 claims priority of application KR10-2019-0172720 filed at South Korea on December 23, 2019.
Information Disclosure Statement
The following Information Disclosure Statements in the instant application submitted in compliance with the provisions of 37 CFR 1.97, and thus, have been fully considered:
IDS filed on 11 August 2020.

Claim Objections
Claim 15, is objected for following reason. Claim 15 recites limitations, “sample a private key based on a first normal distribution”, “sample the first public key from a polynomial ring”. It appears that applicant’s choice of word “sample” is either “creating” or “deriving” or “calculating”. Applicant is advised to use proper word for the claim limitation for claim clarity. Appropriate correction is required.

Claim Analysis - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an encryption device configured to, calculate a first cipher text based on a first public key” in claim 15., “a decryption device configured to, sample a private key based on a first normal distribution”, in claim 15 .
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  
Since these claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 15 has been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:
“an encryption device configured to, calculate a first cipher text based on a first public key” is interpreted as encryption/decryption device of Figure 9.. The Memory 2120 and IF/Circuit of the device recites sufficient structure. 
“a decryption device configured to, sample a private key based on a first normal distribution” is interpreted as encryption/decryption device of Figure 9.. The Memory 2120 and IF/Circuit of the device recites sufficient structure. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 


Claims 1, 4-8 and 11-14 are  rejected under 35 U.S.C. 103 as being unpatentable over Craig B. Gentry (US PGPUB. # US 2013/0170640, hereinafter “Gentry”), and further in view of Hai et al. (CN # 110309674, hereinafter “Hai”), and further in view of Hu et al. (US PGPUB. # US 2018/0367294, hereinafter “Hu”).

Referring to Claims 1 and 8:
Regarding Claim 1 Gentry teaches,
A non-transitory computer readable medium storing program code that, when is executed by a processor, causes the processor to: 
calculate a message, based on a first cipher text, a second cipher text, [and a private key]; (Fig. 3, “Performing at least one operation on the first ciphertext and the second ciphertext, using at least one operation function to obtain a third ciphertext”).
generate, based on the message, a modified message by selectively modifying the coefficients of the message [based on the comparison result]; (Fig. 3, “Reducing a noise level of the third ciphertext by using the refresh function”, i.e. Examiner submits that reducing a noise level is interpreted as modified transmission message) and 
Gentry does not teach explicitly,
[calculate a message, based on a first cipher text, a second cipher text], and a private key;
compare coefficients of the message with a reference value to generate a comparison result, the reference value being based on a prime number; 
[generate, based on the message, a modified message by selectively modifying the coefficients of the message] based on the comparison result;
decrypt the modified message.
However, Hai teaches,
compare coefficients of the message with a reference value to generate a comparison result, the reference value being based on a prime number; (Claim 1, “(3.3) coefficient is respectively setConstant term, which is arranged, simultaneously isRandom number polynomial RandomPloy, whereinCarry out XCMP comparison: 
Wherein, coefficient modulus is prime number p, r1,r2,…,rm-1It is arbitrary constant, works as Ai>AjWhen, constant term 0 works as Ai≤AjWhen, constant term 1”).
[generate, based on the message, a modified message by selectively modifying the coefficients of the message] based on the comparison result; (Claim 1, “(3.3) coefficient is respectively setConstant term, which is arranged, simultaneously isRandom number polynomial RandomPloy, whereinCarry out XCMP comparison: 
Wherein, coefficient modulus is prime number p, r1,r2,…,rm-1It is arbitrary constant, works as Ai>AjWhen, constant term 0 works as Ai≤AjWhen, constant term 1”).
decrypt the modified message. (Abstract, “the user terminal performs decryption to obtain array after ordering”, Page 4, Line 34 “step seven: the cloud server transmits the calculation result ans [1], ans [2], ..., ans [n] ciphertext array to return to the user, for which the user to decrypt to obtain the final sorting result”).
As per KSR vs Teleflex, combining prior art elements according to known methods (device, product) to yield predictable results may be used to create a prima facie case of obviousness.
It would have been obvious to one of ordinary skill in the art before the effective filing date to have combined the teachings of Hai with the invention of Gentry.
Gentry teaches, receiving a first cipher text and second cipher text and generates a third cipher text. Hai teaches, decrypting the ciphertext to retrieve a plain text. Therefore, it would have been obvious to have decrypting the ciphertext to retrieve a plain text of Hai with receiving a first cipher text and second cipher text and generates a third cipher text of Gentry to provide secure transmission of confidential data to an end user. KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1740-41, 82 USPQ2d 1385, 1396 (2007). 
Combination of Gentry and Hai does not teach explicitly,
[calculate a message, based on a first cipher text, a second cipher text], and a private key;
However Hu teaches,
[calculate a message, based on a first cipher text, a second cipher text], and a private key; (¶26, “where c denotes a ciphertext, m denotes a digit of a plaintext conforming to a numeral system, s denotes a base of the numeral system, both r and τ denote random numbers, x.sub.i denotes a randomly generated ith, x.sub.i=q.sub.i* p+s*r, p denotes a private key used in the public-key algorithm”, ¶77-¶78, “Where c denotes a ciphertext, m denotes a digit of a plaintext conforming to a numeral system, s denotes a base of the numeral system, both r and τ denote random numbers, x.sub.i denotes a randomly generated ith, x.sub.i=q.sub.i* p+s*r, p denotes a private key used in the public-key algorithm”).
As per KSR vs Teleflex, combining prior art elements according to known methods (device, product) to yield predictable results may be used to create a prima facie case of obviousness.
It would have been obvious to one of ordinary skill in the art before the effective filing date to have combined the teachings of Hu with the invention of Gentry in view of Hai.
Gentry in view of Hai teaches, receiving a first cipher text and second cipher text and generates a third cipher text and decrypting the ciphertext to retrieve a plain text.  Hu teaches, performing an operation utilizing a private key. Therefore, it would have been obvious to have performing an operation utilizing a private key of Hu in to the teachings Gentry in view of Hai to perform a homomorphic operation on encrypted text utilizing a private key for keeping information secured. KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1740-41, 82 USPQ2d 1385, 1396 (2007). 

Regarding Claim 8, it is a device claim of above non-transitory computer readable medium claim 1 and therefore claim 8 is rejected with the same rationale as applied against claim 1 above.

Claims 2 –3	and 9-10 Objected
Claims 2-3 and 9-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Hai teaches, comparing coefficients of the messages with a reference value. Hai discloses, the industrial data A for needing to sort is collected1,A2,...,An； 
(2) industrial data in step (1) is encrypted with common full homomorphic cryptography method and XCMP encryption method respectively, and by twoGroup ciphertext is uploaded to Cloud Server. Wherein [Ai] indicate to contain only constant term AiPlaintext multinomial corresponding to ciphertext.Expression contains onlyThe plaintext of itemCiphertext corresponding to multinomial. 
(3) each ciphertext is compared two-by-two using XCMP method to obtain comparator matrix M. Specific step is as follows: 
(3.1) step (2) obtained ciphertext array is taken out every timeIn i-th of element and j-th it is closeTextWherein i, j meet 1≤i, j≤n. 
(3.2) by ciphertextCarry out automorphism operationObtain multinomialWhereinFunction is defined as follows: 
Wherein mod is remainder operation, and multinomial modulus is Xm+ 1, m are multinomial item number. 
(3.3) coefficient is respectively setConstant term, which is arranged, simultaneously isRandom number polynomial RandomPloy, whereinCarry out XCMP comparison: 
Wherein, coefficient modulus is prime number p, r1,r2,…,rm-1It is arbitrary constant, works as Ai>AjWhen, constant term 0 works as Ai≤AjWhen, constant term 1. 
(Page 1, Claims 1-3). However neither of Gentry, Hai and Hu teaches the recited claim limitation.

Referring to Claims 4 and 11:
Regarding Claim 4, rejection of Claim 1 is included and for the same motivation combination of Gentry and Hai does not teach explicitly
The non-transitory computer readable medium of claim 1, wherein the program code, when executed, causes the processor to calculate the reference value by a division operation on the prime number and one of a round operation, a floor operation, and a ceil operation on a result of the division operation of divisor 2.
However, Hu teaches,
The non-transitory computer readable medium of claim 1, wherein the program code, when executed, causes the processor to calculate the reference value by a division operation on the prime number and one of a round operation, a floor operation, and a ceil operation on a result of the division operation of divisor 2. (¶146, “For ciphertext 227, the decryption result=((227 mod 111) mod 4)/2=1 (the result thereof is equal to 0.5 and, at this time, equal to 1 by rounding)”).

Regarding Claim 11, rejection of Claim 8 is included and Claim 11 is rejected with the same rationale as applied against Claim 4 above.


Referring to Claims 5 and 12:
Regarding Claim 5, rejection of Claim 1 is included and for the same motivation combination of Gentry and Hai does not teach explicitly
The non-transitory computer readable medium of claim 1, wherein the program code, when executed, causes the processor to calculate the message by, executing a multiplication operation on the second cipher text and the private key to generate a multiplication result; and executing an addition operation on the multiplication result and the first cipher text.
However, Hu teaches,
The non-transitory computer readable medium of claim 1, wherein the program code, when executed, causes the processor to calculate the message by, executing a multiplication operation on the second cipher text and the private key to generate a multiplication result; and executing an addition operation on the multiplication result and the first cipher text. (¶22, ¶25-¶26).

Regarding Claim 12, rejection of Claim 8 is included and Claim 12 is rejected with the same rationale as applied against Claim 5 above.

Referring to Claims 6 and 13:
Regarding Claim 6, rejection of Claim 1 is included and for the same motivation combination of Gentry and Hai does not teach explicitly
The non-transitory computer readable medium of claim 1, wherein the program code, when executed, causes the processor to decrypt the modified message by executing a modulo operation on the modified message.
However, Hu teaches,
The non-transitory computer readable medium of claim 1, wherein the program code, when executed, causes the processor to decrypt the modified message by executing a modulo operation on the modified message. (¶31-¶32, “ The decryption operation formula of the ciphertext query result acquired by bitwise summation can be:
((c mod p)mod y)/2), ¶138).
Regarding Claim 13, rejection of Claim 8 is included and Claim 13 is rejected with the same rationale as applied against Claim 6 above.

Referring to Claims 7 and 14:
Regarding Claim 7, rejection of Claim 6 is included and for the same motivation combination of Gentry and Hai does not teach explicitly
The non-transitory computer readable medium of claim 6, wherein a divisor of the modulo operation is "2".
However, Hu teaches,
The non-transitory computer readable medium of claim 6, wherein a divisor of the modulo operation is "2".  (¶31-¶32, “ The decryption operation formula of the ciphertext query result acquired by bitwise summation can be:
((c mod p)mod y)/2), ¶138),
Regarding Claim 14, rejection of Claim 13 is included and Claim 14 is rejected with the same rationale as applied against Claim 7 above.

Claims 15, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Craig B. Gentry (US PGPUB. # US 2013/0170640, hereinafter “Gentry”), and further in view of Hai et al. (CN # 110309674, hereinafter “Hai”), and further in view of Anshel et al. (US PGPUB. # US 2020/0344050, hereinafter “Anshel”, Priority based on provisional application 62/837,893, filed on 04/24/2019), and further in view of Hu et al. (US PGPUB. # US 2018/0367294, hereinafter “Hu”).

Regarding Claim 15 Gentry teaches,
A communication system comprising: 
[an encryption] device configured to, 
calculate a first cipher text based on a first public key, (Fig. 3, ¶336, “where the first ciphertext comprises first data encrypted in accordance with an encryption scheme “, i.e. first cipher text is calculated based on an encryption scheme (first public key)) and 
calculate a second cipher text based on a second public key and a plain text message; (Fig. 3, ¶336, “the second ciphertext comprises second data encrypted in accordance with the encryption scheme”, “where the encryption function operates to obtain ciphertext by encrypting data using the public key” i.e. second cipher text is calculated based on an encryption scheme (second public key)  and 
a decryption device (Fig. 1, ¶330, “ one or more of the above-identified components may receive and/or store the encryption function(s) and/or the decryption function(s), as described herein”, “where the encryption function operates to obtain ciphertext by encrypting data using the public key”, i.e. device can function as a decryption device)  configured to, 
[sample a private key based on a first normal distribution, 
sample the first public key from a polynomial ring, 
calculate the second public key based on the private key and the first public key],
receive the first cipher text and the second cipher text from the encryption device (Fig. 3, ¶336, “receiving (301) a first ciphertext and a second ciphertext “) [in response to transmitting the first public key and the second public key thereto],
generate a transmission message based on the first cipher text, the second cipher text, [and the private key], (Fig. 3, “Performing at least one operation on the first ciphertext and the second ciphertext, using at least one operation function to obtain a third ciphertext”).
generate, based on the transmission message, a modified transmission message by selectively modifying the coefficients of the transmission message (Fig. 3, “Reducing a noise level of the third ciphertext by using the refresh function”, i.e. Examiner submits that reducing a noise level is interpreted as modified transmission message) [based on the comparison result], and 
Gentry does not teach explicitly,
an encryption device configured to, 
a decryption device configured to,
sample a private key based on a first normal distribution, 
sample the first public key from a polynomial ring, 
calculate the second public key based on the private key and the first public key;
[receive the first cipher text and the second cipher text from the encryption device] in response to transmitting the first public key and the second public key thereto,
[generate a transmission message based on the first cipher text, the second cipher text], and the private key,
compare coefficients of the transmission message with a reference value to generate a comparison result, the reference value being based on a prime number,
[generate, based on the transmission message, a modified transmission message by selectively modifying the coefficients of the transmission message] based on the comparison result, and
decrypt the modified transmission message.
However, Hai teaches,
compare coefficients of the transmission message with a reference value to generate a comparison result, the reference value being based on a prime number, (Claim 1, “(3.3) coefficient is respectively setConstant term, which is arranged, simultaneously isRandom number polynomial RandomPloy, whereinCarry out XCMP comparison: 
Wherein, coefficient modulus is prime number p, r1,r2,…,rm-1It is arbitrary constant, works as Ai>AjWhen, constant term 0 works as Ai≤AjWhen, constant term 1”)
[generate, based on the transmission message, a modified transmission message by selectively modifying the coefficients of the transmission message] based on the comparison result, (Claim 1, “(3.3) coefficient is respectively setConstant term, which is arranged, simultaneously isRandom number polynomial RandomPloy, whereinCarry out XCMP comparison: Wherein, coefficient modulus is prime number p, r1,r2,…,rm-1It is arbitrary constant, works as Ai>AjWhen, constant term 0 works as Ai≤AjWhen, constant term 1”) and
decrypt the modified transmission message. (Abstract, “the user terminal performs decryption to obtain array after ordering”, Page 4, Line 34 “step seven: the cloud server transmits the calculation result ans [1], ans [2], ..., ans [n] ciphertext array to return to the user, for which the user to decrypt to obtain the final sorting result”).
As per KSR vs Teleflex, combining prior art elements according to known methods (device, product) to yield predictable results may be used to create a prima facie case of obviousness.
It would have been obvious to one of ordinary skill in the art before the effective filing date to have combined the teachings of Hai with the invention of Gentry.
Gentry teaches, receiving a first cipher text and second cipher text and generates a third cipher text. Hai teaches, decrypting the ciphertext to retrieve a plain text. Therefore, it would have been obvious to have decrypting the ciphertext to retrieve a plain text of Hai with receiving a first cipher text and second cipher text and generates a third cipher text of Gentry to provide secure transmission of confidential data to an end  KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1740-41, 82 USPQ2d 1385, 1396 (2007). 
Combination of Gentry and Hai does not teach explicitly,
an encryption device configured to, 
a decryption device configured to,
sample a private key based on a first normal distribution, 
sample the first public key from a polynomial ring, 
calculate the second public key based on the private key and the first public key;
[receive the first cipher text and the second cipher text from the encryption device] in response to transmitting the first public key and the second public key thereto,
[generate a transmission message based on the first cipher text, the second cipher text], and the private key,
However, Anshel teaches,
an encryption device configured to, 
a decryption device (Fig. 5) configured to,
sample a private key based on a first normal distribution, (¶36, “Device 2 may forward first public key 211 to private key generator/inverter 31, which may output a pair 312 consisting of an element and its inverse, which may be the private key of device 2”)
sample the first public key from a polynomial ring, (¶11, “ device 2 may forward output from a pseudorandom number PRNG 20 to an element generator/forward element 21 to produce a first public key 211. For example, element generator/forward element 21 may take the output of pseudorandom number generator PRNG 20 and may choose a pseudorandom element in a group which is part of the data that specifies an algebraic eraser, as described below. This pseudorandom element may be a first public key 211 of device 2”),
calculate the second public key based on the private key and the first public key; (¶36, “Device 2 may forward first public key 211 to private key generator/inverter 31, which may output a pair 312 consisting of an element and its inverse, which may be the private key of device 2. The pair 312, the cloaking elements 302, and output from PRNG 20, may be forwarded to a concealed cloaking operator 32. In addition, a security level, which may be saved in memory 2002, may be forwarded to concealed cloaking operator 32. Concealed cloaking operator 32 may use system data, which may be saved in memory 2002. The output of concealed cloaking operator 32, 321 may be the second public key of device 2”, i.e. second public key is calculated based on the private key and the first public key),
[receive the first cipher text and the second cipher text from the encryption device] in response to transmitting the first public key and the second public key thereto, (¶35, “Device 2 may send said first public key 211 to device 1 through a link 3000”, ¶36, “device 2 may send said second public key 321 to device 1 over link 3000”). 
As per KSR vs Teleflex, combining prior art elements according to known methods (device, product) to yield predictable results may be used to create a prima facie case of obviousness.
.
Gentry in view of Hai teaches, receiving a first cipher text and second cipher text and generates a third cipher text and decrypting the ciphertext to retrieve a plain text. Anshel teaches, generating private key and public key for encrypting and decrypting confidential information. Therefore, it would have been obvious to have generating private key and public key for encrypting and decrypting confidential information of Anshel in to the teachings of Gentry in view of Hai to provide secure transmission of confidential data to an end user. KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1740-41, 82 USPQ2d 1385, 1396 (2007). 
Combination of Gentry, Hai and Anshel does not teach explicitly,
[generate a transmission message based on the first cipher text, the second cipher text], and the private key,
However Hu teaches,
[generate a transmission message based on the first cipher text, the second cipher text], and the private key, (¶26, “where c denotes a ciphertext, m denotes a digit of a plaintext conforming to a numeral system, s denotes a base of the numeral system, both r and τ denote random numbers, x.sub.i denotes a randomly generated ith, x.sub.i=q.sub.i* p+s*r, p denotes a private key used in the public-key algorithm”, ¶77-¶78, “Where c denotes a ciphertext, m denotes a digit of a plaintext conforming to a numeral system, s denotes a base of the numeral system, both r and τ denote random numbers, x.sub.i denotes a randomly generated ith, x.sub.i=q.sub.i* p+s*r, p denotes a private key used in the public-key algorithm”).
As per KSR vs Teleflex, combining prior art elements according to known methods (device, product) to yield predictable results may be used to create a prima facie case of obviousness.
It would have been obvious to one of ordinary skill in the art before the effective filing date to have combined the teachings of Hu with the invention of Gentry in view of Hai and Anshel.
Gentry in view of Hai and Anshel teaches, receiving a first cipher text and second cipher text and generates a third cipher text and decrypting the ciphertext to retrieve a plain text and  generating private key and public key for encrypting and decrypting confidential information. Hu teaches, performing an operation utilizing a private key. Therefore, it would have been obvious to have performing an operation utilizing a private key of Hu in to the teachings Gentry in view of Hai and Anshel to perform a homomorphic operation on encrypted text utilizing a private key for keeping information secured. KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1740-41, 82 USPQ2d 1385, 1396 (2007). 

Claim 16 - Objected
Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Hai teaches, comparing coefficients of the messages with a reference value. Hai discloses, the industrial data A for needing to sort is collected1,A2,...,An； 
(2) industrial data in step (1) is encrypted with common full homomorphic cryptography method and XCMP encryption method respectively, and by twoGroup ciphertext is uploaded to Cloud Server. Wherein [Ai] indicate to contain only constant term AiPlaintext multinomial corresponding to ciphertext.Expression contains onlyThe plaintext of itemCiphertext corresponding to multinomial. 
(3) each ciphertext is compared two-by-two using XCMP method to obtain comparator matrix M. Specific step is as follows: 
(3.1) step (2) obtained ciphertext array is taken out every timeIn i-th of element and j-th it is closeTextWherein i, j meet 1≤i, j≤n. 
(3.2) by ciphertextCarry out automorphism operationObtain multinomialWhereinFunction is defined as follows: 
Wherein mod is remainder operation, and multinomial modulus is Xm+ 1, m are multinomial item number. 
(3.3) coefficient is respectively setConstant term, which is arranged, simultaneously isRandom number polynomial RandomPloy, whereinCarry out XCMP comparison: 
Wherein, coefficient modulus is prime number p, r1,r2,…,rm-1It is arbitrary constant, works as Ai>AjWhen, constant term 0 works as Ai≤AjWhen, constant term 1. 
(3.4) step (3.1)-(3.3) n × n times operation is repeated, comparator matrix M is obtained.  (Page 1, Claims 1-3). However neither of Gentry, Hai and Hu teaches the claim limitation.

Regarding Claim 17, rejection of Claim 15 is included and for the same motivation Gentry and Hai does not teach explicitly,
The communication system of claim 15, wherein the decryption device is further configured to calculate the second public key, by executing a first multiplication operation on the private key and the first public key, and executing a first addition operation on a result of the first multiplication operation and a first error sampled from the first normal distribution.
However, Anshel teaches,
The communication system of claim 15, wherein the decryption device is further configured to calculate the second public key, by executing a first multiplication operation on the private key and the first public key, and executing a first addition operation on a result of the first multiplication operation and a first error sampled from the first normal distribution. (¶29, ¶36, “Device 2 may forward both first public keys 111, 211 to a cloaking element generator 30, which may output cloaking elements 302”, “Device 2 may forward first public key 211 to private key generator/inverter 31, which may output a pair 312 consisting of an element and its inverse, which may be the private key of device 2. The pair 312, the cloaking elements 302, and output from PRNG 20, may be forwarded to a concealed cloaking operator 32. In addition, a security level, which may be saved in memory 2002, may be forwarded to concealed cloaking operator 32. Concealed cloaking operator 32 may use system data, which may be saved in memory 2002. The output of concealed cloaking operator 32, 321 may be the second public key of device 2”).  
Claims 18-19 Objected
Claims 18-19 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Gentry teaches,  In one exemplary embodiment of the invention, and as shown in FIG. 3, a method comprising: receiving (301) a first ciphertext and a second ciphertext, where the first ciphertext comprises first data encrypted in accordance with an encryption scheme and the second ciphertext comprises second data encrypted in accordance with the encryption scheme, where the encryption scheme uses a public key and a secret key and includes an encryption function, a decryption function, at least one operation function and a refresh function, where the encryption function operates to obtain ciphertext by encrypting data using the public key, where the decryption function operates using the secret key to decrypt ciphertext for data encrypted using the public key and obtain the data, where the at least one operation function receives at least two ciphertexts and uses the public key to perform at least one operation on the at least two ciphertexts and obtain a resulting ciphertext, where the refresh function operates to prevent growth of the magnitude of noise for a ciphertext while reducing the modulus of the ciphertext without using the secret key, where the refresh function utilizes a modulus switching technique that comprises transforming a first ciphertext c modulo q into a second ciphertext c' modulo p while preserving correctness, where the modulus switching technique includes scaling by p/q and rounding, where p&lt;q, where the encryption scheme enables homomorphic operations to be performed on ciphertexts encoded and operated on in accordance with the encryption scheme; performing (302) (Fig. 3, ¶336). However neither of Gentry, Hai, Anshel and Hu teaches the recited claim limitation.

Regarding Claim 20, rejection of Claim 15 is included and for the same motivation combination of combination of Gentry, Hai and Anshel does not teach explicitly,
The communication system of claim 15, wherein the decryption device is configured to restore the plain text message by executing a modulo operation on the modified transmission message.
However, Hu teaches,
The communication system of claim 15, wherein the decryption device is configured to restore the plain text message by executing a modulo operation on the modified transmission message. (¶31-¶32, “ The decryption operation formula of the ciphertext query result acquired by bitwise summation can be:
((c mod p)mod y)/2), ¶138).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Refer to PTO-892, Notice of References Cited for a listing of analogous art.
Bartolucci et al. (USPGPUB. # US  2021/0160222) discloses, a blockchain-implemented transaction from an originator node is to be broadcast. The originator node 
Cheon et al. (US PGPUB. # US 2020/0274709) discloses, a calculation device for encryption using a public key and an encryption method thereof. The present method comprises: a step for setting a secret key, and generating a public key using the secret key and an error extracted from a discrete Gaussian distribution or a distribution that is within a short statistical distance thereto; and a step for applying the public key to a message, and then performing a rounding process to encrypt the message. Accordingly, encryption efficiency can be enhanced.
Dreasher et al. (US PGPUB. # US 2020/0195426) discloses, a method for a secure key exchange between two trains operating within a track network may include generating a first or second public key based on a secret random number, generating a shared secret key based on the first or second public key, authenticating one or more key exchange communications by a remote server based on a digital signature established with an on-board key associated with the first train, 
Soukharev (US PGPUB. # US 2018/0323973) discloses, a first entity generates a first basis point in a first selected basis being, either a first basis (A) or a second basis (B), and performs a first key generation in the selected basis. A second entity receives the public key and determines the product of a predetermined scalar in a second selected basis being either the first basis (A) or the second basis (B) and one of the first auxiliary points. If the product is an identity point, performs second key generation in the second selected basis, otherwise performing second key generation in either of the first basis (A) or the second basis (B). A common key is generated using the private keys and public keys. In another aspect, a scheme is performed symmetrically between two entities to generate a common key.
Rao et al. (US PGPUB. # US 2014/0348106) discloses, a method and apparatus for transmitting and receiving Channel State Information. The said transmitting method includes calculating the maximum value m.sub.H(k) of real part and imaginary part of each element in CSI matrix H.sub.eff(k) of the sub-carrier; carrying out M bit quantization to m.sub.H(k) to obtain the quantization amplitude M.sub.H(k); calculating the linear portion M.sub.H.sup.lin(k) of M.sub.H(k); using M.sub.H.sup.lin(k) for carrying out N.sub.b bit quantization to real part and imaginary part of each element in H.sub.eff(k) respectively to obtain the quantized CSI matrix H.sub.eff(k); N.sub.b being 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARSHAN I DHRUV whose telephone number is (571)272-4316. The examiner can normally be reached M-F 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on 571-272-8878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARSHAN I DHRUV/Primary Examiner, Art Unit 2498